USDC IN/ND case 3:18-cv-00574-JD-APR document 112 filed 11/08/18 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA

AARON COATES,                                )
                                             )
              Plaintiff,                     )
                                             ) CASE NO.: 3:18-cv-00574-JD-MGG
       v.                                    )
                                             )
VALEO FINANCIAL ADVISORS, LLC,               )
et al.,                                      )
                                             )
              Defendants.                    )

                                 NOTICE OF APPEARANCE

       To the Clerk and all parties of record:

       I, Daniel P. Bowman, am admitted to practice in this Court and appear for the following
Defendants: Marion County Clerk of Court.
                                             Respectfully submitted,

                                             /s/ Daniel P. Bowman
                                             Daniel P. Bowman (31691-49)
                                             Assistant Corporation Counsel
                                             OFFICE OF CORPORATION COUNSEL
                                             200 East Washington Street, Room 1601
                                             Indianapolis, Indiana 46204
                                             Telephone: (317) 327-4055
                                             Fax: (317) 327-3968
                                             E-Mail: daniel.bowman@indy.gov
USDC IN/ND case 3:18-cv-00574-JD-APR document 112 filed 11/08/18 page 2 of 2


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2018 a copy of the foregoing was filed

electronically. Service of this filing will be made on the below Registered Users via the Courts

CM-ECF System:

      I further certify that this document was served on the following parties via USPS mail:

      Aaron Coates
      18709 Taft Ct
      Goshen, IN 46528


                                                   /s/ Daniel P. Bowman
                                                   Daniel P. Bowman (31691-49)
                                                   Assistant Corporation Counsel




                                               2
